Dismiss and Opinion Filed December 14, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00839-CV

                   LINDA S. NEWMAN, Appellant
                               V.
          THE CAPITAL LIFE INSURANCE COMPANY, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-15-01615

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Osborne
      The clerk’s record in this case is overdue. By letter dated November 3, 2021,

we informed appellant the clerk’s record had not been filed because appellant had

not paid for the clerk’s record. We directed appellant to provide, within ten days,

verification that (1) she had either paid for or made arrangements to pay for the

record, or (2) she is entitled to proceed without payment of costs. We cautioned

appellant that failure to do so would result in the dismissal of this appeal without

further notice. To date, appellant has not provided the required documentation, nor

otherwise corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).
                /Leslie Osborne//
                LESLIE OSBORNE
210839f.p05     JUSTICE




              –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LINDA S. NEWMAN, Appellant                   On Appeal from the 192nd Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00839-CV          V.               Trial Court Cause No. DC-15-01615.
                                             Opinion delivered by Justice
THE CAPITAL LIFE INSURANCE                   Osborne. Justices Schenck and
COMPANY, Appellee                            Partida-Kipness participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellee THE CAPITAL LIFE INSURANCE
COMPANY recover its costs of this appeal from appellant LINDA S. NEWMAN.


Judgment entered this 14th day of December, 2021.




                                       –3–